ORDER

PER CURIAM.
Gene Shellabarger and Eugenia Shella-barger, individually and as trustees of the Gene L. Shellabarger and Eugenia L. Shellabarger Trust (collectively “Defendants”), appeal from the judgment of the trial court in favor of Karl Shellabarger that ordered Defendants to execute a general warranty deed transferring certain real property (“Property”) to Karl.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).